Citation Nr: 1640322	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for herniated disc C3-C4 and degenerative disc disease C5-C6 (cervical spine disability).

2.  Entitlement to an increased rating in excess of 20 percent prior to June 16, 2010 and as of August 1, 2010 for right carpal tunnel syndrome with radiculopathy.

3.  Entitlement to an increased rating in excess of 20 percent prior to October 21, 2011, from December 1, 2011 to September 24, 2012, and as of November 1, 2012 for left carpal tunnel syndrome with foreign body removal left forearm with resultant nerve entrapment.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty with verified periods of service from September 1974 to October 1987 and from October 1991 through August 1996.  It appears the Veteran retired with more than 21 years of active service, however, the DD-214s on file do not verify that entire time period.

This case comes before the Board of Veterans' Appeals (Board) from November 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in May 2015.  

In February 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The claims of entitlement to an increased rating in excess of 20 percent for herniated disc C3-C4 and degenerative disc disease C5-C6 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right carpal tunnel syndrome with radiculopathy most nearly approximates mild incomplete paralysis of the lower radicular group.

2.  The Veteran's left carpal tunnel syndrome with foreign body removal left forearm with resultant nerve entrapment most nearly approximates moderate incomplete paralysis of the lower radicular group.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to June 16, 2010 and as of August 1, 2010 for right carpal tunnel syndrome with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8512 (2015).

2.  The criteria for a rating of 30 percent prior to October 21, 2011, from December 1, 2011 to September 24, 2012, and as of November 1, 2012 for left carpal tunnel syndrome with foreign body removal left forearm with resultant nerve entrapment have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8512 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  By correspondence, including that dated in June 2009, the Veteran was informed of the evidence and information necessary to substantiate the carpal tunnel increased rating claims and the assistance that VA would provide to obtain evidence and information in support of the claims.  The June 2009 letter notified the Veteran regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The 2015 Board remand directed that outstanding VA records be obtained, that VA examinations be obtained regarding the right and left carpal tunnel syndrome, that a VA examination be obtained regarding the cervical spine disablist, and that a Social and Industrial Survey be obtained.  VA records were obtained in June 2015.  In July 2015, a social and industrial survey, a VA examination regarding the peripheral nerves, and a VA examination regarding the cervical spine were obtained.  Accordingly, there has been compliance with the prior remand.

A Veterans Law Judge (VLJ) must explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Bryant, 23 Vet. App. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant, 23 Vet. App. at 496-97.  The rule of prejudicial error applies in assessing any deficiency with respect to the duties under section 38 C.F.R. § 3.103(c).  Bryant, 23 Vet. App. at 498.  Although the VLJ did not explicitly explain the precise issue of mild versus moderate versus severe incomplete paralysis, the "clarity and completeness of the hearing record was intact" and the purpose of 38 C.F.R. § 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of VA examinations, and there was no indication that the Veteran had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran was originally granted service connection for left and right carpal tunnel syndrome in September 1996 and was assigned noncompensable evaluations.  In June 2009 the Veteran requested an increased rating for his carpal tunnel disabilities.  During the appeal period the Veteran has undergone surgical procedures for his carpal tunnel disabilities that has resulted in the assignment of various temporary evaluations of 100 percent for convalescence.

Regarding the right carpal tunnel syndrome, in a March 2011 rating decision, the RO assigned a temporary evaluation of 100 percent from June 16, 2010 to July 31, 2010 and continued the noncompensable rating prior to June 16, 2010 and as of August 1, 2010.  In a May 2012 rating decision, the Decision Review Officer (DRO) increased the disability rating to 20 percent prior to June 16, 2010 and as of August 1, 2010.  Regarding the service-connected left carpal tunnel syndrome, in the May 2012 rating decision, the DRO increased the disability rating from 10 percent to 20 percent from June 4, 2009 to October 20, 2011 and as of December 1, 2011 and assigned a temporary evaluation of 100 percent from October 21, 2011 to November 30, 2011.  In a June 2013 rating decision, the DRO assigned a temporary evaluation of 100 percent from September 25, 2012 to October 31, 2012 and continued the 20 percent rating as of November 1, 2012.  These periods where 100 percent are assigned are not considered herein.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).

In addition to carpal tunnel syndrome, in September 1996 the Veteran was granted service connection for foreign body removal of the left forearm with resultant nerve entrapment (and assigned a rating of 10 percent), and in November 2009 the Veteran was granted service connection for right upper extremity radiculopathy (and assigned a rating of 10 percent).

Recognizing the overlapping symptoms involved with the Veteran's upper extremity disabilities, beginning in May 2012 the RO combined the disabilities and characterized them as styled on the title page.  Further, in an effort to be more favorable to the Veteran and to more accurately reflect the symptoms involved, in May 2012 the RO began to rate the Veteran's disabilities under the provisions of Diagnostic Code 8512.

Finally, in an August 2015 rating decision, the RO denied entitlement to service connection for bilateral ulnar nerve entrapment.  The Veteran has not expressed disagreement with the August 2015 RO decision; thus any ulnar nerve issues are also not considered herein, to the extent they have been specifically delineated.  Otherwise, all upper extremity symptoms are considered.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Diagnostic Code 8512 rates incomplete or complete paralysis of the lower radicular group.  Incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  Incomplete paralysis of the minor extremity is rated 20 percent when mild, 30 percent when moderate, and 40 percent when severe.  A 70 percent rating for the major extremity and a 60 percent rating for the minor extremity are warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a.

Relevant medical records reveal that the Veteran is right hand dominant.

At the October 2009 VA peripheral nerves examination, the Veteran reported pain of the left wrist and hand with overuse, but denied numbness and tingling of the left hand.  He reported weakness and that he sometimes drops glasses with the left hand.  The Veteran denied flare-ups and any current treatment.  He reported numbness in the 4th and 5th digits of the right hand with pain and numbness shooting down the right arm.  The Veteran stated that if he was doing repetitive tasks with his hand, such as using hand tools, he had to stop and rest due to pain.  Examination revealed normal sensation of the bilateral upper extremities and 5/5 manual muscle strength testing.  Reflexes were 2+ bilaterally with negative Hoffman sign.  Tinel's sign on the right was positive at the Guyon canal, but negative over the median nerve and elbow.  Tinel's sign was negative on the left.  The Phalen test reproduced numbness and tingling in the 4th and 5th digits of the right hand.   

An April 2010 EMG revealed bilateral carpal tunnel syndrome and bilateral ulnar compression neuropathy.  There was intermittent numbness and tingling of the forearms, hand, and medial two fingers.  There was 4/5 strength of the upper extremities.  In a May 2010 VA record, the Veteran reported numbness and tingling of both hands, with pain of 3/10.  There was impaired sensation but full range of motion.  In a June 2010 VA record, the right hand numbness was improved.  He reported pain in the wrist.  There was limited wrist range of motion and decreased dexterity.  The Veteran was able to yard work, drive, and was independent in his activities of dialy living, but had modified activity due to pain.  In a September 2010 VA record, the Veteran reported limited right wrist range of motion, and decreased dexterity.  He was able to do yard work, drive, but had modified activity due to pain.  The right wrist lagged 10% or full fist grip and lumbrical grip, and lagged 20% of full hook grip.  Sensation was intact to light touch.  

In a March 2011 VA record, the Veteran reported resolved hand weakness.  Over the last year, he reported he had hand numbness and arm pain in the median and ulnar distributions.  He reported paresthesia and dysesthesias in the 4th and 5th digits.  In an April 2011 VA record, the Veteran right improved right upper extremity numbness.  There was reduced grip and thumb strength.  In a May 2011 VA record, there was normal muscle bulk and tone, but 4/5 strength of the intrinsic hand muscles, bilaterally.  

At a May 2011 VA peripheral nerves examination, the Veteran complained of pain in his wrists.  Upon examination, there were 2+ reflexes, normal sensation, 5/5 muscle strength.  Physical examination revealed no muscle atrophy, weakness, or focal neurological deficits in the left forearm.  The Veteran reported he quit his job in construction as he was unable to conduct the duties due to hip pain, knee pain, back pain, neck pain, and his hands.  

At an October 2012 VA peripheral nerves examination, the Veteran reported decreased numbness of the left thumb and middle fingers due to surgery.  He also reported numbness of the 4th and 5th digits of the hand.  He complained of moderate constant pain in the left upper extremity with severe numbness, but no pain in the right upper extremity.  The Veteran also reported paresthesia or dysesthesias that were moderate in the left upper extremity and mild in the right upper extremity.  There was severe numbness in the left upper extremity and mild numbness in the right.  Muscle strength testing of the elbows was 5/5 right and 4/5 left, while the right wrist flexion and extension was 5/5, and left wrist flexion and extension was 4/5.  The right grip was 5/5 and the left grip was 4/5.  Reflex examination was normal.  There was normal right upper extremity sensation, but decreased left upper extremity sensation of the left inner and outer forearm, and left hand fingers.  There were no trophic changes.  There was a positive Tinel's sign in the bilateral upper extremities and positive left Phalen's sign and negative on the right.  There were normal bilateral radial nerves, normal right median nerve, but moderate incomplete paralysis of the left median nerve.  There was normal right ulnar nerve, but moderate incomplete paralysis of the left ulnar nerve.  There was normal right musculocutaneous nerve, and mild incomplete paralysis of the left musculocutaneous nerve.  There was normal bilateral lower radicular group.  

At an October 2014 VA peripheral nerves examination, the Veteran reported numbness in the ring and little finger of the and right hands, with weakness in the left hand.  He was no longer able to do carpentry work or play golf.  He reported difficulty gripping with the left hand and difficulty typing.  There was burning pain of the left medial forearm to the ring and little fingers of the left hand.  The Veteran reported moderate constant pain of the left upper extremity, but no constant pain of the right upper extremity.  He also reported mild right upper extremity paresthesia and/or dysesthesias and severe left upper extremity paresthesia and/or dysesthesias.  There was mild right upper extremity numbness and severe left upper extremity numbness.  Muscle strength testing of the right upper extremity was normal and muscle strength testing of the left upper extremity was normal except for grip and finger pinch of 4/5.  Reflexes were normal bilaterally, but sensory examination noted decreased sensation in the left hand and forearm.  There was negative Phalen's sign and Tinel's sign on the right, but positive on the left.  The examiner noted mild incomplete paralysis of the right median and ulnar nerve and moderate incomplete paralysis of the left median and ulnar nerve.  There were normal bilateral radial and musculocutaneous nerves.  EMGs conducted in December 2012 were abnormal bilaterally.  

In a January 2015 VA record, the Veteran reported that he has left hand weakness, but does not have claw hand anymore.

At the February 2015 Board hearing, the Veteran indicated that he was having problems gripping things such as hammers and saws.  He was given medications that did help with pain but did not improve his ability to hold items.  He would wear wrist braces and indicated that he had last worked in 2010 and had quit due to his inability to continue work due to carpal tunnel pain.  The Veteran indicated that he would have weakness as well as numbness in his hands and fingers.  

At a July 2015 VA peripheral nerves examination, the Veteran denied pain, paresthesia, and dysesthesias, but reported mild numbness of the bilateral upper extremities.  There was 5/5 muscle strength and normal reflexes.  There was normal sensation, except for decreased sensation of the left hand and fingers which was attributed to the ulnar nerve.  The examiner indicated that the Veteran had mild incomplete paralysis of the right and left median and ulnar nerves.  The examiner noted that the sensory examination was difficult to assess and verify due to conflicting findings and reports of symptoms from the Veteran.  

At an August 2015 VA peripheral nerves examination, the Veteran complained of mild right and left upper extremity numbness, but denied constant pain, paresthesia, and dysesthesias.  Muscles strength testing of the elbows, wrists, and grip was 5/5 with no muscle atrophy.  Reflex and sensation examinations were normal, except for decreased sensation in the left ulnar forearm and the 4th and 5th fingers of the left hand.  The examiner noted that the Veteran had mild incomplete paralysis of the left and right median and ulnar nerves.  There were normal bilateral radial and musculocutaneous nerves.  

The Board finds that the Veteran's right carpal tunnel syndrome with radiculopathy does not warrant an increased evaluation.  The Board finds that the evidence of record supports no more than mild symptoms during the pertinent appeal period.  The Veteran reported hand numbness and tingling, reduced dexterity, upper extremity pain, paresthesia, and dysesthias.  The objective evidence of record demonstrated, however, muscle strength testing and grip strength has been 5/5, reflex testing has been normal, decreased sensory findings have been limited, and examiners have unanimously characterized the Veteran's right carpal tunnel disability as just mild.  Accordingly, a rating in excess of 20 percent under Diagnostic Code 8512 is not warranted.

The Board finds that the Veteran's left carpal tunnel syndrome with radiculopathy warrants an evaluation of 30 percent, but no higher.  The Veteran weakness of the left hand, constant pain, numbness and tingling of the hands, paresthesia, and dysesthesias.  October 2012 and October 2014 VA examiners determined that the Veteran's left upper extremity disability was productive of moderate incomplete paralysis of the left median nerve.  Although this finding differs from that of the August 2015 VA examiner, resolving all doubt in the Veteran's favor, the Board finds that the left carpal tunnel syndrome with foreign body removal of the left forearm with resultant nerve entrapment has nearly approximated moderate incomplete paralysis of the lower radicular group throughout the appeal period.  This results in a 30 percent rating, for the minor arm.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.  A higher evaluation, however, is not warranted.  Although the Veteran has reported that his symptoms are severe, these reports are outweighed by the objective findings of record which are more precise.  Throughout the appeal period, left upper extremity muscle strength and grip was 4/5, there were normal reflex examinations, and some reduced sensation of the left upper extremity.  But at no point did an examiner rate the symptoms as severe, and the evidence of record does not otherwise reflect severe findings.  These findings more nearly approximately moderate incomplete paralysis, as noted by the slightly reduced sensation and muscle strength of 4/5.  Accordingly, a rating in excess of 30 percent under Diagnostic Code 8512 is not warranted.

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But with the findings of moderate and mild incomplete paralysis, no higher evaluations are warranted under the codes for median nerve or musculospiral nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515 (2015).

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral carpal tunnel syndrome is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms of reduced strength, pain, numbness, tingling, and modifications in activities are contemplated by the diagnostic code, which takes all symptoms into account into determining the extent of the nerve affected, and thus the extent of the paralysis of that nerve.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A rating in excess of 20 percent prior to June 16, 2010 and as of August 1, 2010 for right carpal tunnel syndrome with radiculopathy is denied.

A rating of 30 percent prior to October 21, 2011, from December 1, 2011 to September 24, 2012, and as of November 1, 2012 for left carpal tunnel syndrome with foreign body removal left forearm with resultant nerve entrapment is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

Remand is required regarding the issue of entitlement to an increased rating for cervical spine disability, to obtain an adequate examination.  Although a July 2015 VA examination was conducted, recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's cervical spine in passive motion.  Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of his cervical spine disability.

As for the issue of entitlement to TDIU, as the outcome and the information obtained from the back claim could impact the TDIU claim, the issue of entitlement to a TDIU is deferred pending adjudication of the Veteran's service-connected cervical spine claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after September 2, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of cervical spine motion in active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


